Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claims 13 recites the limitation “a plastic material”.  However, the specification in paragraph 69 discloses “The package of the drive circuit may have one or more cooling apparatus, for instance one or more metallic cooling surfaces in the package wall” and in paragraph 34 “It may be a heat sink composed of a metallic material having cooling fins.”. It is unclear to the Examiner whether the drive circuit being molded in “a plastic material” or “a metallic material”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-11, 14-15 and 17-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Male et al. (US 2019/0067930 and Male hereinafter)
Regarding claim 1, Male discloses a drive circuit [fig. 2] comprising- a control signal [control signal ON/OFF at 205/207 terminal] input for receiving a first control signal [ON/OFF to terminal 205/207], a wireless coupler [110] which is connected to the control signal input and which is adapted to generate a galvanically decoupled second control signal [110 output ON/OFF] in accordance with the first control signal, an output circuit [125] for controlling at least one circuit output terminal of the drive circuit [230a, 272, 230b] in accordance with a third control signal [output of 120], and an electronic control circuit [120, 265, C1-C4] comprising an energy supply [260], an input [input ON and off to 120] for receiving the second control signal, and an output [output of 120] for outputting the third control signal in accordance with the second control signal received at the input.  
Regarding claim 2, Male discloses a drive circuit [fig. 2], wherein the control circuit has a digital logic circuit [200].  
Regarding claim 3, Male discloses [fig. 2] wherein the control circuit has a hold element [C4] which is adapted to generate the third control signal at its output in -3- 6984818.1Applicant: VISHAY SEMICONDUCTOR GBMHApplication No.: Not Yet Knownaccordance with the second control signal and to hold it even if the second control signal changes after the generation [para. 20 and 43].  
Regarding claim 5, Male discloses [fig. 2], wherein the energy supply [260] of the control circuit is adapted to receive energy from at least one circuit output terminal of the drive circuit [terminal 272].  
Regarding claim 7, Male discloses wherein, at the input, the control circuit has an amplifier [526, fig. 5] for amplifying the second control signal.  
Regarding claim 8, Male discloses [fig. 2] wherein, at the output, the -4-6984818.1Applicant: VISHAY SEMICONDUCTOR GBMHApplication No.: Not Yet Knowncontrol circuit  has an amplifier [265] for outputting the third control signal.  
Regarding claim 9, Male discloses [fig. 2], wherein the output circuit has one transistor or two transistors connected in series [T1 and T2].  
Regarding claim 10, Male discloses [fig. 2],, wherein the output circuit controls the electrical connection between two circuit outputs [230a/230b].  
Regarding claim 11, Male discloses [fig. 2], wherein the output circuit is adapted to apply a digital or analog signal [AC1/AC2/COM] to a circuit output [230a/272/230b] of the drive circuit.  
Regarding claim 14, Male discloses [para. 0002], wherein the drive circuit is adapted to directly control an electrical consumer, the electrical consumer being at least one of an electric motor, a lighting device, a charging device, a control device, a computer or a display.  
Regarding claim 15, Male discloses [fig. 2],wherein the drive circuit is adapted to control an electronic switch, the electronic switch being in a metal-oxide-semiconductor field-effect transistor NMOSFET or an insulated-gate bipolar transistor (IGBT).  
Regarding claim 17, Male discloses a drive circuit [fig. 2] for a consumer, the drive circuit comprising; -6- 6984818.1Applicant: VISHAY SEMICONDUCTOR GBMHApplication No.: Not Yet Knowna control signal input [control signal ON/OFF at 205/207 terminal] for receiving a first control signal [ON/OFF to terminal 205/207] at a first circuit input [input 220], a wireless coupler [110] which is connected to the control signal input and which is adapted to generate a galvanically decoupled second control signal [110 output ON/OFF] in accordance with the first control signal, an output circuit [125] for controlling at least one circuit output terminal of the drive circuit [230a, 272, 230b] for the consumer in accordance with a third control signal [output of 120] a drive section [120] comprising an energy supply [260], an input [input ON and off to 120] for receiving the second control signal, and an output [output of 120] for outputting the third control signal in accordance with the second control signal received at the input.  
Regarding claim 18, Male discloses [fig. 2] the drive circuit further comprising at least one of an amplifier [265] or an impedance converter which receives the second control signal and outputs the third control signal.  
Regarding claim 19, Male discloses [fig. 2] wherein the one transistor is a MOSFET, or the two transistors are MOSFETs [T1/T2].  
Regarding claim 20, Male discloses [fig. 2] wherein the output circuit controls the electrical connection between two circuit outputs between a high-impedance state and a low-impedance state [ON and OFF state].
Claims 1-4, 6, 12 and 15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Roberts et al. (US 2015/0318851 and Roberts hereinafter)
Regarding claim 1, Roberts discloses a drive circuit [200/300, figs. 2/3] comprising, a control signal  input [204/302] for receiving a first control signal [control signal to 219/310], a wireless coupler [219/310] which is connected to the control signal input and which is adapted to generate a galvanically decoupled second control signal [output of 220/320] in accordance with the first control signal, an output circuit [100/400] for controlling at least one circuit output terminal of the drive circuit [200/300] in accordance with a third control signal [206/304], and an electronic control circuit [230/260, 330/360] comprising an energy supply [250/352], an input [input of 220/340] for receiving the second control signal, and an output [output of 206/360] for outputting the third control signal in accordance with the second control signal received at the input.  
Regarding claim 2, Roberts discloses wherein the control circuit has a digital logic circuit [340].  
Regarding claim 3, Roberts discloses wherein the control circuit has a hold element [250/352] which is adapted to generate the third control signal at its output in -3- 6984818.1Applicant: VISHAY SEMICONDUCTOR GBMHApplication No.: Not Yet Knownaccordance with the second control signal and to hold it even if the second control signal changes after the generation [para. 63 and 71].  
Regarding claim 4, Roberts discloses wherein the control circuit has a bistable circuit [D type latch, 240/340] which, in response to an impulse at the input [L, figs. 2/3], switches the signal at the output from one stable state to the other stable state.  
Regarding claim 6, Roberts discloses wherein the output circuit  is adapted to switch a load [112], and the energy supply of the control circuit is connected to an energy supply [390] to the load which may have a DC voltage or AC voltage of more than 100 V or more than 200 V or more than 500 V [para. 0008].
Regarding claim 12, Roberts discloses [see para. 68-71] comprising a setting device for setting a control parameter of the control circuit, wherein the setting device has at least one of a first decoding device for decoding the control parameter from a correspondingly generated parameter of the second control signal or a second decoding device for decoding the control parameter from one or more electrical values at one or more second circuit inputs.  
Regarding claim 15, Roberts discloses wherein the drive circuit is adapted to control an electronic switch [112, figs. 2-3], the electronic switch being in a metal-oxide-semiconductor field-effect transistor NMOSFET or an insulated-gate bipolar transistor (IGBT).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Male et al.
Regarding claim 6, Male discloses all the features with respect to claim 1 as indicated above. Male further discloses wherein the output circuit is adapted to switch a load [190], and the energy supply of the control circuit is connected to an energy supply [180]. Male does not explicitly disclose wherein the load which may have a DC voltage or AC voltage of more than 100 V or more than 200 V or more than 500 V.  One of ordinary skill in the art would have been motivated to have used the claimed range since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Alter, 105 USPQ 233 (CCPA 1955). Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al.
Regarding claim 16, Roberts does not specifically disclose wherein the drive circuit is adapted to at least one of conduct a current of at least 0.1 or 1 or 2 or 5 or 10 A at an output terminal, to switch a DC voltage or AC voltage of at least 30 or 50 or 100 or 200 or 500 V, although Robert does teach an electronic power switching system that is capable of switching, for example, 30 Amps at 1000V [para. 0008]. One of ordinary skill in the art would have been motivated to have used the claimed range since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Alter, 105 USPQ 233 (CCPA 1955). Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842